BLODGETT, District Judge.
There must be an intent to distill, and if the distiller was so circumstanced as to preclude the idea that he intended to distill, I don’t think he can be charged. The statute does not provide for the stoppage or suspension of business by a casualty. It provides for a man’s bringing his business to an end by some systematic arrangement on his part, but here is the interposition of an accident which utterly prevents him from going on. The question is, what shall be done with the partially manufactured material in the distillery? It seems to me if he gives it over to the custody of the proper officers of the government, so that it clearly appears that the work of distilling was suspended, he should not be charged with duties on spirits he did not distill, and which, under the circumstances, he could not distill.
The demurrer is overruled.